                                                                                                                                           Loan Number: 4617
                                                                                                                                 Preparation Date:12/04/2018
       Case 17-04864                     Doc 90-7        Filed 12/19/18 Entered 12/19/18 15:10:18                              Desc Exhibit
                                                                                                                                      Prepared By: NaveenaD
                                                         PAY HISTORY Page 1 of 1



                                                      MFR Post-Petition Payment History for Filing


Loan Information
Loan Number                      4617
Debtors Name - 1                 HAJYASIN, WISAL A
Debtors Name - 2                 -
Property Address                 2428 W BERWYN 2S
Property State                   IL


Bankruptcy Information
Bankruptcy Case #                17-04864
Filing Date                      02/20/2017
Person filing                    WISAL A HAJYASIN
Number of previous filings       1


Post Petition Default Information
Post petition due date           04/01/2018
Post petition amount due                                         $6,047.52
Escrow Shortage                                                      $0.00
Suspense                                                           ($22.95)
Total Post petition due                                          $6,024.57


Post Petition Payment History
      Post Pmt Rcpt                  Post Due Dt Pd           Mo $ Due                 $ Received                            Comments
10/09/2017                   03/01/2017                                  $614.79               $4,304.00
                             04/01/2017                                  $614.79                    $0.00
                             05/01/2017                                  $614.79                    $0.00
                             06/01/2017                                  $614.79                    $0.00
                             07/01/2017                                  $614.79                    $0.00
                             08/01/2017                                  $614.79                    $0.00
                             09/01/2017                                  $614.79                    $0.00
12/28/2017                   Partial Payment                               $0.00                    $9.18 Partial Payment
02/08/2018                   10/01/2017                                  $614.79               $2,500.00
                             11/01/2017                                  $623.97                    $0.00
                             12/01/2017                                  $623.97                    $0.00
                             01/01/2018                                  $623.97                    $0.00
04/25/2018                   02/01/2018                                  $623.97               $1,247.94
                             03/01/2018                                  $623.97                    $0.00
Due                          04/01/2018                                  $623.97                    $0.00
Due                          05/01/2018                                  $623.97                    $0.00
Due                          06/01/2018                                  $623.97                    $0.00
Due                          07/01/2018                                  $623.97                    $0.00
Due                          08/01/2018                                  $700.22                    $0.00
Due                          09/01/2018                                  $700.22                    $0.00
Due                          10/01/2018                                  $700.22                    $0.00
Due                          11/01/2018                                  $725.49                    $0.00
Due                          12/01/2018                                  $725.49                    $0.00
Total Due                                                          $14,085.69                               Total Pmts Due
Total Received                                                                                 $8,061.12                                         $6,047.52



                                                            EX:D
                                                                              Page 1
